Dismissed and Majority and Dissenting Opinions filed April 3, 2012.




                                             In The

                             Fourteenth Court of Appeals
                                        ____________

                                     NO. 14-11-00618-CR
                                       ____________

                   EX PARTE DAVID LORENZA JOYNER, Appellant


                          On Appeal from the 174th District Court
                                   Harris County, Texas
                              Trial Court Cause No. 1310608


                                 MAJORITY OPINION

         David Lorenza Joyner, pro se, filed a notice of appeal from the trial court's denial of
his application for writ of habeas corpus. In his application, Joyner claimed he was being
illegally restrained on charges of failure to comply with sex offender registration
requirements.

         After the filing of the notice of appeal in this case, Joyner was tried and convicted of
theft in trial court cause number 1278852, which is appeal number 14-11-00807-CR in our
court.    An appellate court may take judicial notice of its own records in a related
proceeding involving the same or nearly the same parties. See Turner v. State, 733
S.W.2d 218, 221-22 (Tex. Crim. App. 1987), and Goodson v. State, 221 S.W.3d 303, 304,
n. 2 (Tex. App. -- Fort Worth 2007, no pet.). In both this appeal and 14-11-00807-CR, the
appellant is named David Lorenza Joyner, was born on the same date, and has the same
SPN number. The appellant in both cases was convicted of the same four prior offenses.
Also, the appellant has filed pro se motions that have both appellate numbers on the
motion. We therefore conclude David Lorenza Joyner is the appellant in appeal number
14-11-00807-CR and take judicial notice of our record in that appeal.1

         Joyner is currently incarcerated pursuant to a judgment for theft as shown by the
record in appeal number 14-11-00807-CR. His restraint of liberty is therefore unrelated to
the charges made the subject of his application for writ of habeas corpus. Even if there
were merit in his habeas corpus argument, it would provide no basis for the lifting of any
restraint on his liberty. With the exception of double-jeopardy issues,2 none of which
were raised by Joyner, "pretrial habeas is not appropriate when the question presented,
even if resolved in the defendant’s favor, would not result in immediate release." Ex parte
Doster, 303 S.W.3d 720, 724 (Tex. Crim. App. 2010). Therefore, Joyner's contentions
pertaining to pre-trial confinement are moot. See Martinez v. State, 826 S.W.2d 620 (Tex.
Crim. App. 1992); and Danziger v. State, 786 S.W.2d 723 (Tex. Crim. App. 1990). See
also Bennet v. State, 818 S.W.2d 199, 200 (Tex. App. -- Houston [14th Dist.] 1991, no
writ) ("[w]here the premise of a habeas corpus application is destroyed by subsequent
developments, the legal issues raised thereunder are rendered moot" quoting Saucedo v.
State, 795 S.W.2d 8, 9 (Tex. App. -- Houston [14th Dist.] 1990, no writ)).

         For these reasons, the appeal is dismissed as moot.


                                                      /s/       Jeffrey V. Brown
                                                                Justice

Panel consists of Justices Frost, Brown, and Christopher. (Christopher, J., dissenting).
Publish -- TEX. R. APP. P. 47.2(b)



1
  We respectfully disagree with the dissent that this is improper. In Smith v. State, 540 S.W.2d 693, 697 n. 4 (Tex.
Crim. App. 1976) (op. on reh'g), the court did not consider testimony from a later trial that was attached to the
appellant's brief. In Pittman v. State, 321 S.W.3d 565, 571 (Tex. App. -- Houston [14th Dist.] 2005, no pet.), this
court declined to consider sworn grand jury testimony attached to an amicus curiae brief. Neither of these cases cited
by the dissent are similar facts to the case at bar.
2
  Ex parte Preston, 833 S.W.2d 515, 516 (Tex. Crim. App. 1992), relied upon by the dissent, is one such case that falls
within this exception.

                                                            2